444 F.2d 542
Arthur Lee MOORE, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 71-1506.
United States Court of Appeals, Fifth Circuit.
July 8, 1971.

Appeal from the United States District Court for the Middle District of Florida; William A. McRae, Jr., Judge.
Arthur Lee Moore, pro se.
Robert L. Shevin, Atty. Gen. State of Florida, William W. Herring, Joseph W. DeMember, Asst. Attys. Gens., Tallahassee, Fla., for appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966